Citation Nr: 1120363	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-48 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from June 1958 to April 1961.  He died in June 2008.  He is survived by his widow who is the appellant in this case.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The Veteran died in June 2008.  His death certificate reflects that the immediate cause of death was urinary tract infection (UTI) with E. coli and yeast.  Conditions attributing to the immediate cause of death were progressive renal failure, chronic obstructive pulmonary disease (COPD), and diabetes mellitus.  

2.  The Veteran had no service-connected disabilities established during his lifetime.  

3.  There is no competent evidence linking the Veteran's immediate and contributing causes of death to service.

4.  A preponderance of the evidence is against a finding that the Veteran's death was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault as a result of VA hospital treatment.

5.  Competent medical evidence on file reveals that the Veteran had a progressive downhill course after administered an antibiotic by the VA; there was no indication of an allergy to the medication; his death was in part due to an event that was not reasonably foreseeable.
CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service, a disability that is otherwise related to service; or negligence did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1131, 1310, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2010).

2.  With resolution of reasonable doubt in the appellant's favor, entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.358, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the appellant from the RO (to include letters in December 2008 and February 2009) specifically notified her of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection for the cause of the Veteran's death, to include pursuant to 38 U.S.C.A. § 1151, and of the division of responsibility between the appellant and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the claimant about the information and evidence not of record that was necessary to substantiate her claims; (2) informing the claimant about the information and evidence VA would seek to provide; (3) informing the claimant about the information and evidence she was expected to provide; and (4) requesting her to provide any information or evidence in her possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information and evidence associated with the claims file consist of the Veteran's service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the appellant and her representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the appellant.

Lastly, during the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements apply to all five elements of a service connection claim, including the rating and effective date of an award.  For the reasons described below, service connection for the claimed disability is being denied and neither a rating nor an effective date will be assigned.  As such, there is no prejudice to the appellant with respect to any notice deficiencies related to the rating or effective date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).


Entitlement to Service Connection for the Cause of the Veteran's Death

Pertinent Laws and Regulations

Death - In General

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principle or contributory cause of death.  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a) (2010).  

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service- connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b) and (c) (2010).

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Analysis

The Veteran died in June 2008.  His death certificate reflects that the immediate cause of death was UTI with E. coli and yeast.  Conditions attributing to the immediate cause of death were progressive renal failure, COPD, and diabetes mellitus.  The Veteran had no service-connected disabilities established during his lifetime.  Review of the STRs is negative for treatment for, or diagnosis of, UTI with E. coli and yeast, or for progressive renal failure, COPD, or diabetes.  

Post service treatment records include private and VA records dated from 2007 and 2008.  The Veteran was seen for various complaints during the time frame represented by these available records.  For example, the private records reflect that he was seen for chronic kidney disease, anemia, asthma, diabetes, and orthopedic (his back and knees) complaints.  The VA records show treatment for hypertension, chronic renal failure, diabetes mellitus, chronic degenerative joint disease (DJD), and upper respiratory infection.  A VA physician added Azithromycin to his medication regimen in February 2008.

The Veteran as admitted to a private hospital on March 2, 2008, with shortness of breath and a rash after being prescribed Azithromycin (by a VA physician).  He had been taking the medication for a couple of days.  This drug caused him to break out in hives precipitating this admission.  He was treated with Benadryl with resolution of this but his dyspnea became progressive worse, and he was placed on bi-level positive airway pressure (BI-PAP) in the emergency room.  He had not been previously known to be allergic to antibiotics.  His past medical history was noted to include diabetes and gastroesophageal reflux disease (GERD) with anemia.  He used a walker for ambulation.  His treatment included the use of other medications for which he was not allergic.  When he was discharged on April 3, 2008, he was to continue with numerous medications.  He was eating some on his own although he continued to receive tube feedings.  

The discharge diagnoses included acute renal failure precipitated by anaphylaxis felt to be due to Azithromycin; sepsis, recovered; diabetes mellitus; chronic renal failure secondary to diabetes; morbid obesity; hypertension; peripheral edema; GERD; osteoarthritis; and COPD.  

The Veteran died on June [redacted], 2008, due to UTI with E. coli and yeast.  In an August 2008 statement, the Veteran's private physician, D P, M.D., reported that he had treated the Veteran for the past 15 years.  He added that the Veteran suffered from several chronic problems, but his final demise was precipitated by an adverse drug reaction that had been prescribed by VA.  He further stated that this drug was felt to have caused acute renal failure secondary to anaphylaxis.  He concluded that this "cascade of events led to multiorgan failure that ultimately led to [the Veteran's] death."  

Upon review, the appellant has not submitted any evidence, nor is there any evidence of record, which establishes a direct relationship between the Veteran's service and cause of death.  The preponderance of the evidence of record does not show that the Veteran's death was directly related to service.  None of the conditions reported as associated with his death were noted until many, many years after service, and no medical personnel of record has attributed his death to a condition of inservice origin.  

Rather, it is the appellant's primary contention that the Veteran's death is related to his adverse reaction to the medication, Azithromycin, prescribed by a VA physician just prior to his death in 2008.  


Entitlement to DIC Pursuant to the Provisions of 38 U.S.C.A. § 1151

The appellant's primary theory is that the cause of the Veteran's death should be service-connected based on the negligence of VA medical personnel in prescribing Azithromycin to a patient (the Veteran) with known kidney disease.  Specifically, she argues that this medication, as prescribed by VA, caused the Veteran to have an adverse reaction which led to acute renal failure as secondary to anaphylaxis leading to multiorgan failure that ultimately led to his death.  

Pertinent Laws and Regulations - 1151

Under the provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 2009), if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the Veteran's own willful misconduct or failure to follow instructions, compensation is awarded in the same manner as if the additional disability or death were service-connected.  38 C.F.R. §§ 3.361, 3.800(a) (2010).

Although claims for 38 U.S.C.A. § 1151 benefits are not based upon actual service connection, there are similarities in their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993).  A claim for 38 U.S.C.A. § 1151 benefits must be supported by medical evidence of a current disability and medical evidence that the current disability resulted from VA hospitalization, medical examination, or treatment.

38 C.F.R. § 3.361(c) states that claims based death due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  Claims based on additional disability or death due to training and rehabilitation services or compensated work therapy program must meet the causation requirements of paragraph (d)(3) of this section.  Actual causation is required.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  Disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.

In essence, a claimed disability is a qualifying death if such death was not the result of the Veteran's willful misconduct and (1) the additional disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the death was due to either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009).

Analysis

In this case, the competent medical evidence shows that the taking of the drug, Azithromycin, (as prescribed by a VA physician), contributed substantially to the Veteran's renal failure secondary to anaphylaxis, which contributed substantially to his death from a UTI with E. coli and yeast.  However, the competent medical evidence indicates no fault or negligence in VA prescribing the drug that resulted in the adverse reaction, and, ultimately, the Veteran's death.  

In discussion, it is noted that following the Veteran's death, the claims file was submitted for a qualified medical opinion regarding whether the Veteran's death was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  

The VA medical expert reviewed the claims file and submitted a report dated in June 2009.  He provided a detailed summarization of the Veteran's medical history, to include his treatment at the time of the adverse reaction to Azithromycin which occurred the month prior to death.  The examiner also noted that there was a statement of record as provided by the Veteran's private physician which indicated that the Veteran's demise was precipitated by the drug as administered by VA.  The VA examiner noted that the private physician's opinion was a "true statement" in reporting that the taking of this drug caused acute renal failure secondary to anaphylaxis, which led to multiorgan failure that ultimately led to the Veteran's death.  

The expert further noted that while this was a true statement, and it was very unfortunate that the Veteran experienced a progressive downhill course, in his opinion, there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, etc., on the part of the VA physician who prescribed the drug.  

As to the appellant's claim that Azithromycin reacted adversely with the Veteran's Simvastatin, which he was taking for his hyperlipidemia, (see her September 2008 statement), the expert noted that his literature investigation regarding these drugs did reveal reactions regarding Simvastatin, but it was specifically noted that Azithromycin was an exception to this rule.  Therefore, he added that it did not appear that there was any adverse reaction related to a combination of these medications.  

Based on his review, the medical expert concluded that the VA was not negligent at any time in its prescribing Azithromycin to the Veteran.

While it is clear from this opinion that there was no negligence in the treatment rendered, nevertheless, there is a basis for allowing this claim on the alternative theory concerning reasonably foreseeable results.

It is conceded by the medical evidence that the Veteran had a downhill course after being prescribed antibiotics by VA personnel.  The physician entering the opinion noted there was nothing in his history of known allergies that suggested he would react to the antibiotic as he did.  It was specifically noted that the Veteran had no previous history of allergic reaction to macrolide antibiotics, of which Azithromycin, was a member.  He added that while the Veteran's allergic reaction was very unfortunate, "it was not a foreseeable event in my opinion."

Thus, it appears that the Veteran's death is attributed, at least in part, to medication prescribed by the VA and that his death was not foreseeable.  With resolution of reasonable doubt in the appellant's favor, this provides a basis for a DIC award under the provisions of 38 U.S.C.A. § 1151.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1151, is granted.  The appeal is allowed to this extent.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


